ORDER

PER CURIAM
Felipe Q. Lorthridge (Defendant) appeals from the judgment upon his convictions following a jury trial for one count of unlawful use of a weapon, in violation of Section 571.070;1 two counts of felony possession of a controlled substance, heroin and methadone, in violation of Section 195.202; one count of misdemeanor possession of a controlled substance, marijuana, in violation of Section 195.202; and one count of misdemeanor possession of para*551phernalia, in violation of Section 195.233. The trial court sentenced Defendant to concurrent terms of five years’ imprisonment on the weapon count; 10 years’ imprisonment on the two felony drug possession counts; one year of time served on the misdemeanor drug possession count; and one year of time served on paraphernalia count. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.